In a proceeding to discipline respondent, an attorney and counselor at law, for professional misconduct, petitioner moves to confirm the report of the Referee to whom the issues had been referred for hearing. The Referee, after hearings, has found respondent guilty upon three charges of conversion and commingling of funds and has found him not guilty upon another charge, and has recommended that respondent be disbarred. The motion is granted; the findings of the Referee are confirmed in toto; and the respondent is disbarred and his name ordered to be struck from the roll of attorneys. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.